Title: From George Washington to William Stephens Smith, 30 August 1788
From: Washington, George
To: Smith, William Stephens



Dear Sir,
Mount Vernon August 30th 1788

I was favoured, a few days ago, with your letter, dated the first day of this Month, in which you obligingly acknowledge the receipt of mine of a former date.
In the dearth of News and Politics at this moment—and especially in my distance from the sources of intelligence, and retirement from the scenes of public life; I should have scarcely any topic of importance enough to trouble you with a letter, but for a single consideration. I hope your mind will, upon reading this, have been employed in doing me the Justice to anticipate, that

my principal object in writing was to assure Mrs Smith and yourself, Mrs Washington and I shall be very happy to receive you at Mount Vernon, whensoever you can make your Journey convenient. In the mean time, our United Compliments are cordially offered to both: and I will hasten to conclude myself, with much regard, Dr Sir &c. &c.

Go. Washington

